     Case 1:19-cv-00405-RGA Document 10 Filed 05/01/19 Page 1 of 1 PageID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                             C.A. No . l 9-cv-00405-RGA
V.

TECHNICAL CONSUMER PRODUCTS,
INC.,

        Defendant.



                                STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), it is stipulated and agreed

that the above-captioned action is dismissed with prejudice. It is further stipulated and agreed

that each party will bear its own costs, expenses, and attorneys ' fees .

Dated: April 30, 2019

STAMOULIS & WEINBLATT LLC                          POTTER ANDERSON & CORROON LLP

Isl Stamatios Stamoulis                            ls/David E. Moore
Stamatios Stamoulis #4606                          David E. Moore (#3983)
stamoulis@swdelaw.com                              Bindu A. Palapura (#5370)
Richard C. Weinblatt #5080                         Clarissa R. Chenoweth (#5728)
weinblatt@swdelaw.com                              Hercules Plaza, 6th Floor
800 N. West Street, Third Floor                    1313 N. Market Street
Wilmington, DE 19801                               Wilmington, DE 19801
Telephone: (302) 999-1540                          Tel: (302) 984-6000
                                                   dmoore@potteranderson.com
Attorneys for Plaintiff                            bpalapura@potteranderson.com
Blackbird Tech LLC d/b/a                           cchenoweth@potteranderson.com
Blackbird Technologies
                                                   Attorneys for Defendant
                                                   Technical Consumer Products, Inc.

                                                  SO ORDERED this _ I _ day of ~   . 20fl



                                                  ~~- ~
                                                   United States D~trict Judge
